Citation Nr: 1619128	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  11-14 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to reentrance into an independent living services program under Chapter 31, Title 38, United States Code, to include the purchase of a massage chair, a desktop computer, a desk, and a recumbent exercise bicycle.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1984 to May 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of the Department of Veterans Affairs (VA), Regional Office RO), Vocational Rehabilitation and Employment (VR&E) Division, in Phoenix, Arizona.  In June 2011, the Veteran testified at a Board hearing held at the RO.  A transcript of the hearing is of record.  

In a November 2013 decision, the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veteran's Claims (Court) and, in a July 2014 Order, the Court granted a joint motion for remand filed by the parties vacating the November 2013 decision and remanding the matter to the Board.  The Board, in turn, remanded the matter to the Agency of Original Judication (AOJ) in October 2014.  Thereafter, in May 2015, the Veteran testified at the second Board hearing held at the RO.  A transcript of that hearing is of record.

In regard to Board hearings, a Veterans Law Judge (VLJ) who conducts a hearing must participate in making the final determination of the claim involved.  38 U.S.C. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  Appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a).  Thus, when a Veteran has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review.  The United States Court of Appeals for Veterans Claims (Court) has interpreted 38 C.F.R. § 20.707  as requiring that a Veteran must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).   
Accordingly, in March 2016, the Veteran was afforded the opportunity for a hearing before the third member of the decision panel.  The Veteran informed the Board in March 2016 that he did not want an additional hearing.  Thus, there is no hearing request pending at this time and the Board has complied with the requirements set forth in Arneson.  38 C.F.R. § 20.700(a) (2015).

As noted above, this appeal stems from a March 2011 VR&E determination that denied the Veteran reentrance into a program of Independent Living (IL) services under the VR&E program to include the requested items of a massage chair, laptop computer, desk and recumbent bicycle.  38 C.F.R. § 21.284(b).  Thereafter, in February 2014, the Veteran filed an application for an educational program in the pursuit of a vocational goal.  VR&E services denied this request by proposing a plan of Extended Evaluation rehabilitation.  The Veteran initiated an appeal of this determination by filing a notice of disagreement in June 2014, and the RO issued a statement of the case in June 2014.  However, the Veteran did not perfect an appeal by filing a substantive appeal.  See 38 C.F.R. § 20.200.  Thus, as no further action is required in this unperfected appeal, it does not present a barrier to deciding the perfected appeal presently before the Board.  

This appeal includes electronic records located in the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) as well as paper records located in his VR&E file.  One basis for the July 2014 Joint Motion for Remand filed by the parties was to associate the Veteran's outstanding compensation claims files with his vocational rehabilitation claims files.  This has been accomplished via the Veteran's electronic records.  


FINDINGS OF FACT

1.  On February 16, 2006, the Veteran signed an Individualized Independent Living Plan (IILP).  He completed the program in March 2007 and was declared rehabilitated at that time by a Vocational Rehabilitation Counselor. 
 
2.  The evidence does not show that at any point since March 2007 the Veteran's condition has worsened to the extent that he has sustained a substantial loss of independence, or that other changes in his circumstances have caused a substantial loss of independence.  
CONCLUSION OF LAW

The criteria for reentrance into an independent living services program under Chapter 31, Title 38, United States Code, to include the purchase of a massage chair, a desktop computer, a desk, and a recumbent exercise bicycle have not been met.  38 U.S.C.A. §§ 3100, 3109 (West 2014); 38 C.F.R. §§ 21.76, 21.162, 21.284 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes the VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  However, the VCAA is not applicable to cases where the statute at issue is not found in Title 38, United States Code, Chapter 51, such as the statute at issue in this case.  See Barger v. Principi, 16 Vet. App. 132 (2002). 

The above notwithstanding, effective August 5, 2009, 38 C.F.R. § 21.32 was revised and 38 C.F.R. § 21.33 was added which, respectively, set forth VA's duty to notify claimants of information and evidence needed to substantiate a vocational rehabilitation claim and set forth VA's duty to assist claimants in obtaining evidence and information necessary to substantiate such a claim.  These regulations are substantially similar to the VCAA implementing regulations.

Review of the record reveals that all applicable notice and assistance has been provided.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained and there is no indication of any outstanding evidence.  The Board finds that the Veteran had actual knowledge of what evidence and information is required to substantiate his claim and all reasonable efforts have been made to acquire such evidence and information.  This is especially so when considering the Veteran's earlier participation in an Independent Living Program in 2006.  Also, another basis for the Joint Motion for Remand filed by the parties in July 2014 was to satisfy the requirements of Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this regard, in Bryant, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) to fully explain the issue(s) and (2) to suggest the submission of evidence that may have been overlooked.  At the May 2015 hearing, the VLJ explained the issue on appeal and asked questions to suggest the submission of evidence that may have been overlooked as well as suggested evidence would be helpful to the Veteran's claim.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

II.  Analysis

The Veteran is service connected for anxiety disorder, rated 70 percent disabling, lumbar disc disease, rated 40 percent disabling, pain on motion with limited extension, right knee, rated 40 percent disabling, pain on motion, left knee, rated 20 percent disabling, pain on motion with limited flexion, right knee, rated 20 percent disabling, pain on motion with limited extension, left knee, rated 20 percent disabling, residuals, status post right calcaneus displaced fracture, rated 10 percent disabling, sinusitis, rated 10 percent disabling, and flexion contracture of the right 5th finger, internal derangement, right knee, and internal derangement left knee, all rated 0 percent disabling.  His combined rating as of November 27, 2012, is 100 percent.

The Veteran has a long and extensive history with VR&E services dating back to 1999.  In February 2006, VR&E services informed him that his disabilities made it unreasonable to expect that he could use the program to get and keep competitive employment, but that he may benefit from IL services.  Thereafter, in February 2006, he entered an IL program to improve his ability to maintain independence in the community, increase ability to positively socialize, and develop community support.  Services provided as part of this plan included the purchase of a therapeutic mattress, air purifiers, computer printer, computer desk, and computer chair.  He was also reimbursed for sound recording equipment.  By letter dated in March 2007, the VR&E services informed the Veteran that he had successfully completed his program of independent living rehabilitation services and he was declared rehabilitated.  He was further informed that he could reapply for additional rehabilitation services in the future if he needed them.  

In October 2010, the Veteran reapplied for VR&E services.  As part of his application, he requested a massage chair, desktop computer, a desk, and a recumbent exercise bicycle.  He said these items were needed at home to help with his medical condition.  

Vocational rehabilitation is in part intended to enable the Veteran to achieve maximum independence in daily living.  38 C.F.R. § 21.70(a)(3) (2015).  A vocational rehabilitation program includes the services that are needed for the accomplishment of the purposes of Chapter 31, including those services that enable the Veteran to achieve maximum independence in daily living.  38 C.F.R. § 21.70(b)(i)(C).

A program of IL services may be authorized to enable the Veteran to:  (1) reach the goals of the program, and (2) maintain the newly achieved level of independence in daily living.  38 C.F.R. § 21.76(a).  The duration of the independent living services program may not exceed 24 months unless the counseling psychologist finds that an additional period of up to 6 months would enable the Veteran to substantially increase his or her level of independence in daily living.  The concurrence of the Vocational Counseling and Rehabilitation Officer in this finding is required.  38 U.S.C.A. § 3105(d); 38 C.F.R. § 21.76(b).

A program of IL services and assistance is approved when:  (1) VA determines that achievement of a vocational goal is not currently reasonably feasible; (2) VA determines that the Veteran's independence in daily living can be improved, and the gains made can reasonably be expected to continue following completion of the program; (3) all steps required by §§ 21.90 and 21.92 of this part for the development and preparation of an IILP have been completed; and (4) the VR&E officer concurs in the IILP.  See 38 C.F.R. § 21.162(a)

A finding of rehabilitation following a program of IL services may only be set aside, and an additional period of IL services provided, if the following conditions are met:  (1) either:  (i) the veteran's condition has worsened and as a result the veteran has sustained a substantial loss of independence; or (ii) other changes in the veteran's circumstances have caused a substantial loss of independence; and (2) the provisions of § 21.162 pertaining to participation in a program of independent living services are met.  38 C.F.R. § 21.284.

By memorandum decision in January 2011, a VA rehabilitation counselor approved setting aside the Veteran's previous rehabilitation determination and have him evaluated for another IILP.  She noted that he was ruled by pain, did not participate in the music production that he once had as a participant in his prior IL program, and was less mobile in the community.  She also noted that his disabilities had worsened from a combined rating of 70 percent to a combined rating of 90 percent.  

In January 2011, the Veteran underwent a formalized IL assessment performed by an occupational therapist.  The therapist noted that in addition to the Veteran's service connected intervertebral disc syndrome, major depressive disorder, limitation of extension and flexion of both knees and sphenoid sinusitis, he had a fractured finger, osteoarthritis, bilateral hand numbness, reflux, and left shoulder pain.  He added that the Veteran wore bilateral knee braces and or sleeves.  The assessment included consideration of the Veteran's activities of daily living, cognitive function, physical abilities, environmental barriers and supports, and community participation.  Motor findings revealed that the Veteran had either modified independence or complete independence in such functions as eating, grooming, bathing, dressing, transfers and walking.  It was noted that he was able to ambulate in his home without an assistive device and used knee braces occasionally in the community.  Cognitively, he was found to demonstrate complete independence for comprehension, expression and social interaction.  Socially, he was noted to be able to get out and interact and socialize with people, although he reported that he felt limited by pain.  He said he went out with his spouse once a week and enjoyed driving short distances.  In terms of his physical abilities, the Veteran reported generalized pain due to arthritis, but he was able to reach to the floor and squat to retrieve items.  The therapist remarked that while the massage chair could relieve some of the Veteran's pain for a short term solution, the chair was not a localized, muscle specific chair that would alter the pain level enough to deem it necessary for independent living.  He went on to remark that the Veteran's history of back pain and knee pain would be better addressed on a specific level like myotherapy rather than from a generalized massage chair.  He concluded his assessment by finding that the Veteran did not have IL needs at that time and was independent in his activities of daily living and was managing well.  

In a March 2011 decision, the vocational counselor who had approved in January 2011 setting aside the Veteran's previous rehabilitation determination and have him evaluated for another Independent Living Plan of Services, informed him that his request for VR&E services was being denied.  She said that after carefully reviewing the evidence, she determined that he did not qualify for reentrance into a program of rehabilitation service because there was no evidence that his disabilities had worsened or that his circumstances had changed, and there was no evidence that he had sustained a substantial loss of independence.  38 C.F.R. § 21.284(b).  Her determination was signed off by a VR&E officer.  The Veteran requested an administrative review of this determination.  Thereafter, in April 2011, the active VR&E officer determined that the Veteran was currently independent in meeting his activities of daily living.  He reported that an occupational therapist who performed his IL assessment determined there were no IL needs and thus he would not be in need of the massage chair or computer equipment.  He added that further investigation of available medical evidence by the rehabilitation counselor also did not substantiate IL needs at that time.  He thereby upheld the decision to deny the Veteran a program of IL services, to include his request for the purchase of massage chair and computer equipment.  

On file is an April 2011 VAMC record authorizing the Veteran to participate in aquatic therapy two times a week for two weeks for limb pain.

The Veteran testified in June 2011 that in addition to managing his finances, a computer would help him with his anxiety and isolation by allowing him to communicate with other people.  He said the massage chair would also help with his anxiety as well as back and leg problems and he could use it day or night.  He added that the massage chair was more cost effective than massage therapy.  

The Veteran's spouse submitted a statement in June 2011 stating that a massage chair would benefit the Veteran by reducing the stress and anxiety that he deals with on a daily basis and for pain control.  She said she sometimes tries to help massage his hands and back, but is not able to massage all points of pain.  There is also a June 2011 letter from a manager of a store that sells the massage chairs that the Veteran wants to purchase.  The manager said that the Veteran had been in the store twice to test out the produce and that he received relief from the chair and was markedly more relaxed.  

VA outpatient records through August 2014 show that the Veteran presented for treatment for various ailments, including a complaint in March 2013 of chronic pain.

At the second Board hearing in May 2015, the Veteran testified that he had previously been issued a recumbent bike from VR&E services as part of his earlier IL plan in 2005, but that VR&E services had to take the bike back because it was missing some parts.  He said he was never given a replacement bike and that a bike would be beneficial by increasing the blood flow in his lower extremities.  He explained that he wanted a desktop computer and computer desk to help him with everyday things like paying the bills.  He added that his doctors would not write letters for him in regard to the items he was requesting and that they preferred to stay out of it.  He also said that his wife used to give him massages which helped, but she was no longer able to do so due to a wrist condition.  The Veteran's representative reported that the Veteran's disability had increased in severity since he was last on an IP program and that he needed the equipment that he was requesting so he could move on with his life in a positive manner.


The Veteran contends that his disabilities have worsened and that he requires additional IL services -specifically, that VA should provide him with a massage chair, a desktop computer, a desk, and a recumbent exercise bicycle in order to best meet his medical needs at home.  

After carefully considering the pertinent evidence in this case, the Board finds that the record does not indicate that the Veteran's condition has worsened to the point of having sustained a substantial loss of independence; or that since March 2007 his circumstances have changed resulting in a substantial loss of independence.  As noted above, a formalized IL assessment performed in January 2011 revealed that the Veteran had no independent living needs at that time, was independent in his activities of daily living and was managing well.  Moreover, VA outpatient records through August 2014 do not show a substantial loss of independence.

The Veteran's statements and hearing testimony to the effect that the requested massage chair, recumbent bike, desktop computer and desk will help with his medical conditions by relieving his anxiety as well as back and leg pain are not in dispute.  However, this still does not satisfy the requisite criteria for ILS; that is, that he has sustained a substantial loss of independence since March 2007 and that such items are necessary to maintain his independent living needs.  To reiterate, the finding from the IL assessment in January 2011 is that the Veteran did not have independent living needs at that time.  The therapist specifically reported that while a massage chair could relieve some pain for a short term solution, it was not a localized, muscle special chair that would alter the pain level enough to deem it necessary for independent living.  There is no evidence that refutes the January 2011 assessment.  Rather, the Veteran testified in May 2015 that his doctors would not write letters on his behalf for the requested items and that they preferred to stay out of it.  

In light of the foregoing, the Board finds that requirements necessary to set aside the finding of rehabilitation have not been met.  That is, the record does not indicate that the Veteran's condition has worsened at any point since March 2007 of having sustained a substantial loss of independence; or that there has been a change in his circumstances since March 2007 that has caused a substantial loss of independence.  Accordingly, the Veteran is not entitled to reentrance into the independent living services program, to include the purchase of a massage chair, a desktop computer, a desk, and a recumbent exercise bicycle.  38 C.F.R. §§ 21.162, 21.284.


ORDER

Entitlement to reentrance into the independent living services program under Chapter 31, Title 38, United States Code, to include the purchase of a massage chair, desktop computer, computer desk, and a recumbent bicycle is denied.



______________________________ ____________________________
            JAMES L. MARCH                            DAVID L. WIGHT
            Veterans Law Judge 		       Veterans Law Judge
         Board of Veterans' Appeals  		      Board of Veterans' Appeals 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


